Ethridge, J.,
delivered the opinion of the court.
On the 12th day of April, 1892, Sherman Young executed to Jennie Young a conveyance in the following language:
“Know all men by these presents that I, Sherman Young, of Coahoma county, Miss., for and in consideration of the love and affection I bear my wife, Jennie Young, and in order to enable my said wife to make a bond to secure my release, I have this day granted, bargained, sold and conveyed unto my said wife, and do hereby grant, bargain, sell and convey unto her and her heirs and assigns forever all those certain tracts or parcels of land situated ip. Coahoma county, Miss., and commonly known as the Sherman Young Home Place and Old River Place, containing in all about one hundred twenty-five acres. Also about forty *638head of cattle and three horses and three mules, same being all the horses and mules and cattle I own and being in said places and the adjoining ranges. To have and to hold the said above described tracts and parcels of land and the said mules, horses and cattle to her the said Jennie Young and her heirs and assigns forever.
“Witness my signature this 12 day of April, 1892. his Sherman X. Young A
mark
This deed was acknowledged and filed for record the same day. After the execution of the deed, Sherman Young, who was then in jail, was réleased on a bond executed by his wife and himself, and they returned to the premises conveyed in said deed and lived together upon said place as' man and wife until the death of Sherman Young in 1911. The case was tried on an agreed statement of facts, which among other things says that at the time of the death of said Sherman Young there were indebtednesses on said property evidenced by mortgage made by Jennie and Sherman Young, and that A. C. Cobb paid off certain of the same; and it is further agreed that J. D. Kobinson, Jr. and Sr., and It. B. Kebdon would testify on trial that some of the children of Sherman and Jennie Young after the death of Sherman Young worked the lands, or parts thereof,, and paid to Jennie as rent therefor one-half the agricultural products and made no claim to the property, and that at all times since the deed from Sherman to Jennie she claimed to own the lands as her own and lived on them up to the time of the deed to Cobb, and that since that time Cobb had exclusive continuous control and possession, but that the complainants will testify that Sherman always claimed the land as his own. It is further agreed that certain witnesses would testify that the amount .paid as rent above mentioned was to be applied to the payment of any indebtedness against the property. It is further agreed that certain witnesses would *639testify that after Sherman was released from custody he lived on the said land with Jennie and that no controversy ever arose as to the ownership thereof, hut that Sherman had the management of the property and disposed of its products with Jennie’s consent. It is further agreed that . Cobh went into possession by virtue of warranty deed executed to him by Jennie Young and certain of the children purporting to convey said lands to him for a valuable consideration, being the actual cash value or thereabouts, but that the complainants did not sign such deed. It is further agreed that 'Cobb is an innocent purchaser for value of said property, except for any legal notice which may be held by the court to be implied in the wording of the deed above mentioned. It is further agreed that the complainants are the children of Sherman Young and are among his heirs and are not residents of Coahoma county, Miss., and have not been since long before the death of Sherman Young and have never claimed or received any parts of the rents or profits of the lands in controversy.
The answer of Cobb was made a cross-bill and prayed for the cancellation of the claims of complainants as to the lands embraced in his deed. On the hearing the court dismissed the bill as to the lands bought by Cobb, but retained the bill for further hearing as to the property not deeded to Cobb and on the cross-bill of Cobb granted the relief prayed canceling the complainants’ claim as a cloud.
The appellants insist that the provision in the deed which recites as part of the consideration the purpose of enabling Jennie Young to make a bail bond makes the conveyance a conveyance in trust, and' that this was sufficient notice to Cobb to prevent the rule of bona-fide purchaser applying. The deed recited as a part consideration for love and affection, which of itself was a good consideration between husband and wife, and would vest in the wife the full fee subject only to right of existing creditors. The fact that Sherman was released and lived for nineteen years thereafter without seeking any reconveyance is strongly persuasive of the view that he intended the con*640veyance to operate as a deed in fee simple and not a trust. Certain'it is, however, that where a party places his property by deed in another person and a third person acquired the property for a valuable consideration relying upon such deed, the grantor in the deed and his heirs would not be permitted to assert a trust against such bona-fide purchaser. The question' of trust is largely one of intention, and as between the wife and the heirs of Sherman Young there may be some equities with the complainant, but we do not now decide this question.
It follows from what we have said that the judgment will be affirmed.

Affirmed.